359 S.W.3d 507 (2012)
STATE of Missouri, Respondent,
v.
Phillip R. CREASON, Appellant.
No. WD 73041.
Missouri Court of Appeals, Western District.
January 31, 2012.
Christopher S. Banks, for Appellant.
Richard A. Starnes, for Respondent.
Before Division Three: JAMES M. SMART, Presiding Judge, VICTOR C. HOWARD and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Phillip Creason pleaded guilty to one count of driving while intoxicated, section 577.010, RSMo 2000, and one count of careless and imprudent driving, section 304.012, RSMo 2000. The plea court sentenced Creason as a persistent offender. Creason appeals the plea court's judgment finding that he is a persistent offender. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The convictions are affirmed. Rule 30.25(b).